Citation Nr: 0313907	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  The propriety of an initial noncompensable (0 Percent) 
rating for residuals of a right ulnar styloid fracture.  

2.  The propriety of an initial noncompensable (0 Percent) 
rating for a laceration scar of the right index finger.  

3.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION
The veteran had active service from September 1982 to 
September 1985, as well as subsequent periods of service in 
the West Virginia National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO that granted service connection and assigned initial 
noncompensable ratings for residuals of a right ulnar styloid 
fracture and for a laceration scar of the right index finger. 
The Board remanded this case to the RO for further 
development in January 2001. In March 2003 the Board sent the 
veteran copies of the new criteria for rating finger 
disabilities.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002). 
The VCAA eliminated the well-grounded requirement and 
modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The VCAA requires VA to specifically notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO and the Board have informed the veteran of the general 
provisions of the VCAA, but have not yet sent him the notice 
required by the statute.

To ensure full compliance with due process requirements, this 
case is again remanded to the RO for the following actions.

The RO should provide the veteran with a 
VCAA notice letter informing him of the 
evidence needed to substantiate his 
claims, of the evidence he is responsible 
for obtaining, and of what evidence VA 
will undertake to obtain. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




